Citation Nr: 1101317	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-38 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, to include 
as due to inservice exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 
1966.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2009 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDING OF FACT

The Veteran's current prostate cancer can not be reasonably 
disassociated from his military service.


CONCLUSION OF LAW

Prostate cancer was incurred during military service.  38 
U.S.C.A. § 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have 
been satisfied in the present case, the Board is not precluded 
from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2010).  This is 
so because the Board is taking action favorable to the Veteran by 
granting the issue at hand.  As such, this decision poses no risk 
of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In certain cases, service connection for prostate cancer can be 
presumed if a veteran was exposed to an herbicide agent during 
active service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309 
(2010).  The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. § 
1116(f).

In December 2006, the Veteran filed his present claim seeking 
service connection for prostate cancer.  He attributes this 
condition to his alleged inservice exposure to herbicide agents, 
including Agent Orange.  Specifically, he contends that he 
travelled on multiple resupply flights, which made stops at Tan 
Son Nhut in Vietnam in September and October 1962, and in January 
1963.

In this case, only limited service treatment records and service 
personnel records are available in the claims file.  Diligent and 
thorough efforts by the RO to obtain these records are documented 
in the claims file.  Nevertheless, the evidence shows that the 
Veteran served on active duty in the Air Force from February 1962 
to February 1966.  His available service personnel records noted 
that he has been awarded a Vietnam Service Medal.  A review of 
the Veteran's VA treatment records reveal that he was diagnosed 
with prostate cancer by a biopsy in 2006.

After reviewing the evidence of record, the Board finds that the 
Veteran's current prostate cancer cannot be reasonably 
disassociated from this military service.  In making this 
decision, the Board finds the statements and testimony provided 
by the Veteran concerning his travel to Tan Son Nhut in Vietnam 
during his military service as competent and credible evidence.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (noting 
that the appellant is competent to testify regarding symptoms 
capable of lay observation); see also Smith v. Derwinski, 1 Vet. 
App. 235 (1990) (finding that determination of credibility is a 
function of the Board).  Specifically, the Veteran alleged that 
he travelled with the flight manifests on multiple resupply 
flights, some of which made stops at Tan Son Nhut in Vietnam in 
September and October 1962, and in January 1963.  He further 
testified that on one such trip he stayed overnight at the 
Majestic hotel at Tan Son Nhut.  The Veteran is further shown to 
have submitted statements claiming to have been on temporary duty 
in Vietnam as far back as August 2004, years prior to the 
diagnosis of prostate cancer and having filed his present claim.  
Further supporting the Veteran's testimony is the award a Vietnam 
Service Medal.  Moreover, the Veteran's spouse, having married 
the Veteran in 1966, testified that he had informed her soon 
after his discharge that he had made trips into Vietnam during 
his military service.  

Based on the totality of the evidence, and with consideration of 
the reasonable doubt doctrine, the Board finds that service 
connection for prostate cancer is warranted.


ORDER

Service connection for prostate cancer is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


